1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DAVID CROUNSE,                                    )    Case No.: 1:18-cv-1177 -DAD-JLT
                                                       )
12                  Plaintiff,                         )    ORDER DIRECTING THE CLERK OF COURT
                                                       )    TO CLOSE THIS ACTION IN LIGHT OF THE
13          v.                                         )    NOTICE OF VOLUNTARY DISMISSAL
                                                       )
14   CALIFORNIA DEPARTMENT OF                          )    (Doc. 8)
     CORRECTIONS AND REHABILITATION,                   )
15                                                     )
                    Defendant.                         )
16
17          On November 20, 2018, Plaintiff filed a Notice of Dismissal, indicating that he was dismissing

18   the action without prejudice. (Doc. 8 at 1) Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), “the plaintiff may

19   dismiss an action without a court order by filing . . . a notice of dismissal before the opposing party

20   serves either an answer or a motion for summary judgment.” Because the defendant had not appeared

21   or filed an answer, the action was automatically terminated. Id.

22          Accordingly, the Court ORDERS:

23          1.      Plaintiff’s complaint is DISMISSED with prejudice; and

24          2.      The Clerk of Court IS DIRECTED to close this action.

25
26   IT IS SO ORDERED.

27      Dated:     November 21, 2018                             /s/ Jennifer L. Thurston
28                                                         UNITED STATES MAGISTRATE JUDGE
